Name: Commission Regulation (EEC) No 819/88 of 28 March 1988 repealing Regulation (EEC) No 799/88 introducing a countervailing charge on the import of cucumbers originating in Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/28 Official Journal of the European Communities 29 . 3 . 88 COMMISSION REGULATION (EEC) No 819/88 of 28 March 1988 repealing Regulation (EEC) No 799/88 introducing a countervailing charge on the import of cucumbers originating in Albania introduced ; whereas the countervailing charge should therefore not be applied and Regulation (EEC) No 799/88 should be repealed with effect from its date of entry into force, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, ^ Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 799/88 (3), introduced a countervailing charge from 29 March 1988 on the import of cucumbers originating in Albania ; Whereas verification has revealed that, due to an error of calculation, the said countervailing charge was unduly Article 1 Regulation (EEC) No 799/88 is hereby repealed with effect from its date of entry into force. Article 2 This Regulation shall enter into force on 29 March 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 23, 28. 1 . 1988, p. 1 . (3) OJ No L 81 , 26. 3 . 1988, p. 45. t